972 F.2d 348
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joseph C. SUN, Plaintiff-Appellant,v.FEDERAL BUREAU OF PRISONS, et al., Defendants-Appellees.
No. 91-6410.
United States Court of Appeals, Sixth Circuit.
Aug. 13, 1992.

Before KEITH and BATCHELDER, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
Joseph C. Sun is a pro se federal prisoner who appeals a district court judgment dismissing his civil rights suit.   Cf. Bivens v. Six Unknown Named Agents, 403 U.S. 388, 390-97 (1971).   Sun's appeal has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon review, we unanimously conclude that oral argument is not needed in this case.   Fed.R.App.P. 34(a).


2
A magistrate judge recommended that all but four of Sun's claims be dismissed because he had not exhausted his administrative remedies.   She also recommended that the Federal Bureau of Prisons be dismissed as a defendant on grounds of sovereign immunity.   On December 7, 1990, the district court adopted these recommendations because there were no objections to the magistrate's report.   As noted by the magistrate, Sun was left with the following four claims:  "(1) deliberate indifference to his alleged serious medical need for a lower bunk;  (2) alleged violation of his due process rights for failure to allow plaintiff phone calls;  (3) deliberate indifference to plaintiff's allegedly serious medical need for a more thorough psychological evaluation;  (4) expungement of his incident report of 7/10/89."   The magistrate subsequently recommended that summary judgment be granted to the defendants on grounds of qualified immunity.   On November 19, 1991, the district court adopted the magistrate's recommendation and granted summary judgment to the defendants.   It is from this judgment that Sun now appeals.


3
Sun has waived appellate review of the district court's first order, dated December 7, 1990, because he did not file any objections whatsoever to the underlying magistrate's report and recommendation.   See United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.1981).   We also hold that the district court did not abuse its discretion by denying Sun's motion to reconsider that order or his motion to amend the complaint.   Finally, a de novo review of the record indicates that the defendants were entitled to summary judgment on Sun's four remaining claims for the reasons well-stated by the district court.   See Johnson v. Estate of Laccheo, 935 F.2d 109, 111 (6th Cir.1991).


4
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.